DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is not descriptive of the instantly claimed invention. The Abstract describes a device, whereas all claims are directed to a method.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-20 of prior U.S. Patent No. 10/624,668. The claims differ only in that claim 17 of the issued ‘668 patent recites that the guidance method is performed “using the device of claim 1”. However, it is noted that all claimed structures of the that claim 1 device are necessarily required to perform the method, which is otherwise identical to that presented in the instant application. Claims 22-24 are identical to claims 18-20. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  The subject matter not found was a guidance method in which a tracking pad including a guiding opening and plurality of sensors is placed adjacent a body, a distal end of a needle is placed inside the opening at an insertion point, motion signals from the plurality of sensors are used to track the actual position of the needle and allow moving of the needle to an established target location before insertion along an insertion axis, in combination with the other remaining steps in the claim.
After careful search and consideration, the most pertinent prior art is as follows:
US 2018/0168559 A1 to Hautvast et al, which discloses an image guided needle guidance system in which a needle 401 having an electromagnetic receiver 402a is placed through a grid plate 403 and guided to a region of interest in tissue utilizing the electromagnetic tracking system showing the position and orientation of the needle in space. However, Hautvast does not appear to teach or suggest wherein there are a plurality of sensors on the grid plate 403 (reading on the claimed tracking pad) operable with the receiver 402a to perform the tracking.
The numerous cited references having first inventors Cox, Burnside, Silverstein and Newman disclose a needle guidance system which relies upon an ultrasound probe having Hall effect transducers utilized for tracking three-dimensional positioning, pitch and yaw of a needle which comprises an electromagnetic coil or magnetic element beacon. However, the ultrasound probe is otherwise a traditional ultrasound probe and does not comprise a tracking pad, or an opening through which the needle is inserted. 
US 5,871,446 to Wilk discloses a tracking pad with guiding openings and a plurality of transducer sensors operable to track the disposition of medical tools once a distal end of those tools is inserted into the guiding opening. However, the medical tools are not disclosed as being needles, nor are they equipped with a beacon which is tracked by the sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
24 March 2022